On appeal by claimant New York  Queens Protective Committee Realty Corp., involving the award for damage parcel No. 9: Order affirmed, with costs.
Appeals by the claimants Hy-Dor Realty Associates, Inc., and Millwork Holding Corp., involving the awards for damage parcels Nos. 4 and 7, dismissed without costs on the ground that the affirmance by the Appellate Division as to those parcels was unanimous, and no leave to appeal to this Court has been granted.
A condemnation proceeding, involving more than one parcel and more than one claimant, is, in the absence of special circumstances, considered to be, for purposes of appeal to this court, a separate proceeding as to each parcel, or each group of contiguous parcels, in the same ownership. A reversal, modification or dissent in the Appellate Division as to one parcel does not permit an appeal to this court as of right by the owner of another parcel as to which there has been a unanimous affirmance.
Concur: LEHMAN, Ch. J., LOUGHRAN, RIPPEY, LEWIS, CONWAY and DESMOND, JJ. Taking no part: THACHER, J.